NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 and 24-26 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
		In claim 1, at line 18, “the at least one the plurality” should instead say --the at least one of the plurality-- (i.e., insert the word “of” between “one” and “the”).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious each and every feature of claim 1. For example, the prior art of record fails to disclose or render obvious “wherein the recommendation facility is operable to make the angling recommendation using at least one of a plurality of algorithms, the at least one of the plurality of algorithms is selected based on a predicting performance of the algorithm for the current weather conditions,” as recited in claim 1. 
U.S. Publication No. 2014/0358483 to de Rosa (“de Rosa”) teaches a system for sensing angling events and making angling recommendations, using an algorithm. In de Rosa, a specific angling recommendation is determined based on current weather conditions. The system of de Rosa, however, does not select an algorithm of the plurality of algorithms based on a predicting 
U.S. Publication No. 2014/0253726 to Koontz (“Koontz”) also teaches a system for sensing angling events and making angling recommendations, using an algorithm (e.g., ¶¶ [0022]-[0026]). In Koontz, a specific angling recommendation is determined based on current weather conditions. The system of Koontz does not select an algorithm of the plurality of algorithms based on a predicting performance of the algorithm for the current weather conditions. Nowhere in Koontz is there any suggestion of selecting an algorithm of a plurality of algorithms based on a predicting performance of the algorithm, much less based on a predicting performance of the algorithm for the current weather conditions. 
For at least the reasons provided above, independent claim 1 and dependent claims 2-22 and 24-26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643